Citation Nr: 1210226	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic low back pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for flat feet.  

3.  Entitlement to service connection for chronic low back pain.

4.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from June 1981 until May 1984.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which in pertinent part, denied reopening the claims for service connection for congenital flat feet and chronic low back pain.  

This matter was previously before the Board in September 2010 and was remanded for agency of original jurisdiction (AOJ) consideration of additional evidence.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in December 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claims for entitlement to service connection for chronic low back pain and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a March 2005 rating decision, the RO denied a claim for service connection for chronic low back pain.  The RO found that the evidence did not show that the claimed condition was incurred in or aggravated by service.   

2. The evidence associated with the claims file since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for chronic low back pain.  

3. By way of a March 2005 rating decision, the RO denied a claim to reopen the previously denied claim for service connection for congenital flat feet.  The RO found that the evidence did not show that the claimed condition was incurred in or aggravated by service.   

4. The evidence associated with the claims file since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for flat feet.  


CONCLUSIONS OF LAW

1. The March 2005 rating decision is the last final decision regarding the issue of entitlement to service connection for chronic low back pain and flat feet.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the March 2005 rating decision is new and material; the claim of entitlement to service connection for chronic low back pain is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. Evidence received since the March 2005 rating decision is new and material; the claim of entitlement to service connection for flat feet is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for chronic low back pain and flat feet.  In view of the Board's decision to reopen the Veteran's claims, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

New and Material Evidence Claim

The Veteran contends that his claimed chronic low back pain and flat feet developed due to service. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

The Board notes that in the prior March 2005 rating decision, the RO informed the Veteran that his service treatment records were unavailable for review and that his original claims file could not be located.  Additionally, in a March 2005 report of contact, VA noted that the Veteran had previously been denied service connection for congenital flat feet.  

At the time of the March 2005 rating decision, the RO had associated VA medical records and private medical records with the claims file.  The private medical records included records from the Arkansas Department of Corrections (ADC) and the Jefferson Regional Medical Center.  

In that rating decision, the RO denied service connection for chronic low back pain and flat feet.  The RO found that there was no evidence that the Veteran's claimed chronic low back pain was caused by service.  The RO also denied reopening the claim for congenital flat feet, finding that no new and material evidence had been submitted to support finding that the claimed condition was incurred in or caused by service. The Veteran filed a notice of disagreement in March 2005, but did not perfect his appeal following the RO's issuance of a Statement of the Case in July 2005.  The rating decision is thus final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The RO received the Veteran's petition to reopen the claim in March 2007.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since March 2005, the RO received the following evidence: private medical records showing complaints of a back disorder, including a March 2008 private medical record from Dr. C.L.J. that found the Veteran to have marked scoliosis.  The RO also associated additional VA medical records that generally documented repeated complaints of back and feet pain.  For example, an April 2007 VA medical record documented that the Veteran complained of worsening back pain and chronic bilateral foot pain. The VA medical provider found the Veteran to have back pain, with gait problems and right sacroiliac joint dysfunction.  

The Veteran also received a Board hearing in December 2008.  At that time, the Veteran reported that he had problems with his back in service.  He appeared to indicate that the back pain was caused by his backpack, because as a member of the signal corps he had to carry everything he received.  He also reported that he received insoles for his shoes for his foot pain in service, which was caused by his constant walking in service.

The Board concludes that the evidence received since the last final disallowance of the claim is new, as it has not been previously considered. The evidence is material because it provides new evidence of in-service injuries. 

While the claim for service connection is not established, the newly received evidence need only help prove at least one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  Here, the new evidence is in the form of in-service injuries. Shade v. Shinseki, 24 Vet. App. 110, at 120 (2010). New and material evidence has been received.  Accordingly, the Board finds that the claims for service connection for chronic low back pain and flat feet should be reopened. 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for chronic low back pain is reopened. The appeal is granted to this extent only. 

New and material evidence having been submitted, the claim for entitlement to service connection for flat feet is reopened. The appeal is granted to this extent only. 


REMAND

In his December 2008 BVA hearing testimony, the Veteran claimed that his currently diagnosed back disorder developed in service due to his carrying equipment as part of the signal corps.  He also reported that his currently claimed foot disorder developed due to having to walk a great deal in service.  

As previously noted, the Veteran's service treatment records and original claims file are not of record.  In his December 2008 BVA hearing, the Veteran reported that he sought treatment for his claimed disorder two years following his 1984 discharge from service from the Jefferson Regional Medical Center.  He also reported treatment while incarcerated with the Arkansas Department of Corrections (ADC).  Those records are associated with the claims file, with the latter records documenting numerous complaints of, or treatment for, back pain.  For example in an April 1994 record, an ADC medical provider noted that the Veteran had back pain when bending and reported being in an auto accident in 1980.  In a September 1995 record, an ADC medical provider noted that the Veteran reported having back pain since a lifting injury in 1990.  One ADC record, with the date of May 1998 on it, documented that the Veteran had scoliosis of the back, by history.  Additionally, in a March 2008 private medical record, Dr. C.L.J. found that an x-ray of the Veteran's lumbar spine showed marked scoliosis of the L5 and S1 vertebra body with an anterior end plate spur at L5.  

VA medical records are also of record and document complaints of, or treatment for, back pain and feet pain.  For example, in a February 2005 VA medical record, the VA medical provider noted that the Veteran complained of chronic low back pain associated with sacroiliac joint dysfunction associated with malalignment syndrome from severely pronated feet.  An April 2007 VA medical record also documented that the Veteran complained of worsening back pain and chronic bilateral foot pain. The examiner found the Veteran to have back pain, with gait problems and right sacroiliac joint dysfunction.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette  v. Brown, 8 Vet. App. 69 (1995). The Veteran has not yet been afforded an adequate VA examination with respect to his claims of entitlement to service connection for chronic low back pain or flat feet.  As it remains unclear to the Board whether the Veteran's chronic low back pain or flat feet was caused by his active service, the Board finds that a remand for an examination and etiological opinion is necessary in order to fairly decide the merits of his claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the last VA medical records associated with the claims file were from April 2009 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Additionally, given that this case is being remanded for further development, the RO/AMC should determine if the Veteran's original claims file and/or service treatment records have been found.  If the RO/AMC is unable to find the Veteran's records, it should inform him of that fact and inform him of his right to support his claim by submitting alternate sources of evidence, including lay evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should conduct another search for the Veteran's original claims file and service treatment records.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing and be informed of his right to support his claim by submitting alternate sources of evidence, including lay evidence.  

2.  The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from April 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate spine examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed chronic low back pain and his service.  

Based on examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a back disorder?

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed back disorder has been caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate feet examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed flat feet and his service.  

Based on examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a disorder(s) of either foot or both feet?

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed disorder(s) of either foot or both feet has been caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that his cooperation in VA's efforts to develop his claim, including by reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may have a negative impact on his claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


